DETAILED CORRESPONDENCE
The present application is a Divisional (DIV) application of U.S. Application No. 16/089,936, which is a 371 national stage entry of PCT/US2016/038955.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8 and 10 are objected to because of the following informalities:  inconsistent terminology.  Claim 7 recites the limitation “proppant particulates” in line 5; “the proppant” in line 11; “the proppant composition” in line 15; “the proppant particulates” in line 18.  
Claim 8 recites the limitation “the proppant composition” in line 1.  
Claim 10 recites the limitation “the proppant composition” in line 1.  
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  missing punctuation.  Claim 10 does not conclude with a period.  MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  inconsistent punctuation among dependent claims.  Claim 18 does not contain a comma following the preamble.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the diverting plug" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the proppant pack" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2014/0060826) (hereinafter Nguyen ‘0826).
Claim 1. Nguyen ‘0826 discloses A method comprising: providing a proppant-free fracturing fluid, wherein the proppant-free fracturing fluid comprises an aqueous base fluid ([0017] “a pre-pad or pad fluid may be injected to initiate the fracturing of a subterranean formation prior to the injection of proppants… the pre-pad or pad fluid may be proppant free…”);
providing a proppant-laden fracturing fluid comprising an aqueous base fluid and proppant particulates coated with a binding agent ([0020] “…proppants may be suspended in a carrier fluid which may then be used to transport the proppants to the fracture.”; [0021] “Any suitable carrier fluid that may be employed in subterranean operations may be used in accordance with the present invention, including aqueous gels, viscoelastic surfactant gels, oil gels, foamed gels, and emulsions.”; [0026] “the proppants of the present invention may be coated with a tackifying agent”); 
providing a spacer fluid, wherein the spacer fluid comprises an aqueous base fluid and degradable thermoplastic particulates ([0028] “The water used to form the spacer gel may be fresh water, saltwater, seawater, brine, or any other aqueous liquid that does not adversely react with the other components.”; [0030] “the present invention provides a spacer gel and degradable spacer particulates as part of either a low-density proppant slurry or a high-density proppant slurry”; [0031]); 
introducing the proppant-free fracturing fluid into a subterranean formation at an injection rate above a fracture gradient to create at least one fracture in the subterranean formation ([0017] “a pre-pad or pad fluid may be injected to initiate the fracturing of a subterranean formation prior to the injection of proppants… the pre-pad or pad fluid may be proppant free…”); and 
introducing the proppant-laden fracturing fluid and the spacer fluid intermittently into the at least one fracture ([0005] – [0007] “repeating any sequence”; [0019]) such that the proppant particulates aggregate in the at least one fracture and are surrounded and neutrally suspended by the spacer fluid (Fig. 1; [0005] – [0007]; [0013]; [0014] “Consequently, the high-density and low-density proppants can separate and form separate proppant masses when the fracture closes on the proppants.”; [0017] – [0019]; [0028]; [0029]; Claim 1) wherein the degradable thermoplastic particulates are degradable to create proppant-free channels in the at least one fracture ([0014] “Through this process, a highly conductive channel can form inside the fracture through which production fluids can flow.”; [0030] “Once the degradable spacer particulates degrade, a conductive channel and/or 
Claim 3. Nguyen ‘0826 discloses The method of claim 1, wherein the spacer fluid is a carrier fluid selected from the group consisting of aqueous gels, viscoelastic surfactant gels, foamed gels, emulsions, and combinations thereof ([0028]).  
Claim 4. Nguyen ‘0826 discloses The method of claim 1, wherein the degradable thermoplastic particulates comprise at least one oil-soluble thermoplastic polymer selected from the group consisting of polystyrene, styrene methacrylate copolymer, methyl methacrylate copolymer, polypropylene, polymethyl202016-IPM-100076 -USO1 1560-02170methacrylate, polyphenylene oxide, polyethylene, ethylene copolymer, propylene copolymer, polypropylene carbonate, ethylene interpolymer, propylene interpolymer, styrene interpolymer, and combinations thereof ([0033] – [0036]).  
Claim 5. Nguyen ‘0826 discloses The method of claim 1.  Nguyen ‘0826 does not explicitly disclose wherein the degradable thermoplastic particulates have an average diameter from about 0.001 mm to about 10 mm.  However, Nguyen ‘0826 does disclose that the degradable spacer particulates may have any shape or form that is suitable for use in the methods ([0031]) and that particulates may be of any size and shape combination known in the art as suitable for use in a fracturing operation ([0022]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the size of the degradable spacer particulates in Nguyen ‘0826 to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6. Nguyen ‘0826 discloses The method of claim 1, further comprising allowing the degradable thermoplastic particulates to degrade with produced fluids to form proppant free channels in the at least one fracture, and wherein the produced fluids carry the spacer fluid from the at least one fracture ([0030]; [0035]).  
Claim 7. Nguyen ‘0826 discloses A method (Abstract) comprising: 
providing a proppant-free fracturing fluid, wherein the proppant-free fracturing fluid comprises an aqueous base fluid ([0017] “a pre-pad or pad fluid may be injected to initiate the fracturing of a subterranean formation prior to the injection of proppants… the pre-pad or pad fluid may be proppant free…”); 
providing a proppant-laden fracturing fluid comprising an aqueous base fluid and proppant particulates coated with a binding agent ([0020] “…proppants may be suspended in a carrier fluid which may then be used to transport the proppants to the fracture.”; [0021] “Any suitable carrier fluid that may be employed in subterranean operations may be used in accordance with the present invention, including aqueous gels, viscoelastic surfactant gels, oil gels, foamed gels, and emulsions.”; ([0026] “the proppants of the present invention may be coated with a tackifying agent”); 
providing a spacer fluid, wherein the spacer fluid comprises an aqueous base fluid and degradable thermoplastic particulates ([0028] “The water used to form the spacer gel may be fresh water, saltwater, seawater, brine, or any other aqueous liquid that does not adversely react with the other components.”; [0030] “the present invention provides a spacer gel and degradable spacer particulates as part of either a low-density proppant slurry or a high-density proppant slurry”; [0031]), wherein the degradable thermoplastic particulates comprise at least one of methyl methacrylate copolymer, polypropylene, polymethyl methacrylate, polyphenylene oxide, ethylene copolymer, propylene copolymer, polypropylene carbonate, ethylene interpolymer, propylene interpolymer, styrene interpolymer, and combinations thereof ([0033] – [0036]), wherein the proppant has a particle size of about 4 to about 100 mesh ([0022]), and…;
introducing the proppant-free fracturing fluid into a subterranean formation at an injection rate above a fracture gradient to create at least one fracture in the subterranean formation ([0017] “a pre-pad or pad fluid may be injected to initiate the fracturing of a subterranean formation prior to the injection of proppants… the pre-pad or pad fluid may be proppant free…”), wherein the proppant composition is in a carrier fluid ([0020] “…proppants may be suspended in a carrier fluid which may then be used to transport the proppants to the fracture.”; [0021] “Any suitable carrier fluid that may be employed in subterranean operations may be used in accordance with the present invention, including aqueous gels, viscoelastic surfactant gels, oil gels, foamed gels, and emulsions.”; [0026]) …; and 
introducing the proppant-laden fracturing fluid and the spacer fluid intermittently into the at least one fracture ([0005] – [0007] “repeating any sequence”; [0019]) such that the proppant particulates aggregate in the at least one fracture and are surrounded and neutrally suspended by the spacer fluid (Fig. 1; [0005] – [0007]; [0013]; [0014] “Consequently, the high-density and low-density proppants can separate and form separate proppant masses when the fracture closes on the proppants.”; [0017] – [0019]; [0028]; [0029]; Claim 1), wherein the degradable thermoplastic particulates are degradable to create proppant-free channels in the at least one fracture ([0014] “Through this process, a highly conductive channel can form inside the fracture through which production fluids can flow.”; [0030] “Once the degradable spacer particulates degrade, a conductive channel and/or interstitial spaces between proppants or spacer gel can be left behind or otherwise formed within the fracture.”; [0035]; [0036] “oil-degradable”).
Nguyen does not explicitly disclose and wherein the degradable thermoplastic particulates have a multi modal particle size distribution.  However, Nguyen ‘0826 does disclose that the degradable spacer particulates may have any shape or form that is suitable for use in the methods ([0031]) and that particulates may be of any size and shape combination known in the art as suitable for use in a fracturing operation ([0022]).  Therefore, it would have been obvious to one of ordinary skill in the art, In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Nguyen ‘0826 discloses wherein the proppant composition is in a carrier fluid ([0020]; [0021]; [0026]), but Nguyen ‘0826 does not disclose in an amount of about 0.1 pounds per gallon to about 10 pound per gallon of the carrier fluid.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of proppant in Nguyen ‘0826 to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8. Nguyen ‘0826 discloses The method of claim 7, wherein the proppant composition further comprises at least one binding agent selected from the group consisting of a curable resin, a tackifying agent, or a combination thereof ([0025] – [0027]).  
Claim 9. Nguyen ‘0826 discloses The method of claim 8, wherein the curable resin comprises at least one resin selected from the group consisting of an epoxy resin, a two component epoxy based resins, novolak resins, polyepoxide resins, phenol-aldehyde resins, urea-aldehyde resins, urethane resins, phenolic resins, furan resins, furan alcohol resins, furfuryl alcohol resins, phenolic/latex resins, phenol formaldehyde resins, polyester resins and hybrids and copolymers thereof, polyurethane resins and hybrids and copolymers thereof, acrylate resins, and combinations thereof ([0027]).  
Claim 10. Nguyen ‘0826 discloses The method of claim 7, wherein the proppant composition is introduced into the at least one fracture in a carrier fluid selected from the group consisting of aqueous fluids, non-aqueous fluids, slickwater fluids, aqueous gels, viscoelastic surfactant gels, foamed gels, emulsions, and combinations thereof ([0021]).  
The method of claim 1, wherein the degradable thermoplastic particulates further comprise polystyrene and/or styrene methacrylate copolymer ([0036]).  
Claim 13. Nguyen ‘0826 discloses The method of claim 1.  Nguyen ‘0826 does not explicitly disclose wherein the degradable thermoplastic particulates have an average diameter from about 0.001 mm to about 10 mm.  However, Nguyen ‘0826 does disclose that the degradable spacer particulates may have any shape or form that is suitable for use in the methods ([0031]) and that particulates may be of any size and shape combination known in the art as suitable for use in a fracturing operation ([0022]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the size of the degradable spacer particulates in Nguyen ‘0826 to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 16. Nguyen ‘0826 discloses The method of claim 8, further comprising contacting the degradable thermoplastic particulates with a liquid hydrocarbons produced from the subterranean formation ([0035]).  
Claim 17. Nguyen ‘0826 discloses The method of claim 16, further comprising degrading the degradable thermoplastic particulates with the liquid hydrocarbons, wherein the degradable thermoplastic particulates are degraded to generate voids in the proppant pack (See rejection under 35 U.S.C. § 112(b); [0014]; [0030]; [0035]; [0036]).  

Claims 2, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2014/0060826) in view of Lecerf et al. (US 2017/0002623).
Claim 2. Nguyen ‘0826 discloses The method of claim 1.  Nguyen ‘0826 does not disclose further comprising introducing additional degradable thermoplastic particulates to form a diverting plug in at least one flow path to divert subsequently introduced fluids to another flow path, wherein the degradable thermoplastic particulates in the diverting plug are multi-modal in particle size.  However, Lecerf teaches a method of treating a subterranean formation penetrated by a well bore, wherein the method comprises a treatment fluid with a plurality of degradable and/or non-degradable particles and/or flakes with different particles/flakes size distribution (Abstract; [0059] – [0062]; [0105] – [0108]; [0111] – [0112]), wherein additional treatment fluid may be used for plugging flow channels such that, as additional treatment fluid is pumped into the formation, it is diverted away from the gel towards regions of lower permeability ([0044]; [0082]; [0116]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the treatment in Nguyen ‘0826 with a diverting plug, as taught by Lecerf, in order to divert treatment fluid into regions of higher permeability. 
Claim 11. Nguyen ‘0826 discloses The method of claim 7.  Nguyen ‘0826 does not disclose further comprising isolating with a plug an interval of interest before the injecting the proppant-free fracturing fluid.  However, Lecerf teaches that it is well known in the art of hydraulic fracturing to isolate an interval / zone of interest prior to fracturing by various isolation techniques, such as packers, well bore plugs, ball sealers, removable particulates, etc. in order to target a portion of the subterranean formation ([0004]; [0116]).
Claim 14. Nguyen ‘0826 discloses The method of claim 1.  Nguyen ‘0826 does not disclose further comprising introducing additional degradable thermoplastic particulates to form a diverting plug in at least one flow path to divert subsequently introduced fluids to another flow path, wherein the degradable thermoplastic particulates in the diverting plug are multi-modal in particle size.  However, Lecerf teaches a method of treating a subterranean formation penetrated by a well bore, wherein the method comprises a treatment fluid with a plurality of degradable and/or non-degradable particles and/or flakes with different particles/flakes size distribution (Abstract; [0059] – [0062]; [0105] – [0108]; [0111] – [0112]), wherein additional treatment fluid may be used for plugging flow channels such that, 
Claim 15. Nguyen ‘0826 discloses The method of claim 8.  Nguyen ‘0826 does not disclose wherein the diverting plug is formed in a perforation such that the subsequently introduced fluids forms one or more new primary fractures in the subterranean formation (See rejection under 35 U.S.C. § 112(b)).  However, Lecerf teaches that it is well known in the art of hydraulic fracturing to isolate an interval / zone of interest prior to fracturing by various isolation techniques, such as packers, well bore plugs, ball sealers, removable particulates, etc. in order to target a portion of the subterranean formation ([0004]; [0116]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2014/0060826) in view of Reddy et al. (WO 2016/036363 A1).
Claim 18. Nguyen ‘0826 discloses A system comprising: a proppant-free fracturing fluid, wherein the proppant-free fracturing fluid comprises an aqueous base fluid ([0017] “a pre-pad or pad fluid may be injected to initiate the fracturing of a subterranean formation prior to the injection of proppants… the pre-pad or pad fluid may be proppant free…”); a proppant-laden fracturing fluid, wherein the proppant-laden fracturing fluid comprises an aqueous base fluid and proppant particulates ([0020] “…proppants may be suspended in a carrier fluid which may then be used to transport the proppants to the fracture.”; [0021] “Any suitable carrier fluid that may be employed in subterranean operations may be used in accordance with the present invention, including aqueous gels, viscoelastic surfactant gels, oil gels, foamed gels, and emulsions.”; [0026] “the proppants of the present invention may be coated with a tackifying agent”); degradable thermoplastic particulates ([0028]; [0030] “the present invention and…
Nguyen ‘0826 discloses injecting a fluid to initiate the fracturing of a subterranean formation prior to the injection of proppants ([0017]); but Nguyen ‘0826 does not explicitly disclose pumping equipment capable of pumping the proppant-free fracturing fluid, the proppant-laden fracturing fluid, and/or the degradable thermoplastic particulates down a wellbore at a rate to fracture a subterranean formation.  However, Reddy teaches a method and system for fracturing a subterranean formation penetrated by a well bore (Abstract; [0033]; [0034]), wherein the method comprises introducing a first fluid comprising a proppant-free fluid composition and introducing at least a second fluid comprising a proppant ([0027] – [0031]; [0043]).  Reddy further teaches the use of nondegradable proppant particles ([0017]; [0018]) and/or degradable particles ([0021), wherein the proppant particles may be coated with materials, including tackifying agents ([0020]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Nguyen ‘0826 by injecting the composition into a system fluidly coupled to a pump fluidly coupled to a tubular extending into a wellbore, as taught by Reddy, in order to fracture a subterranean formation, then vary and deliver proppant-free and/or proppant-laden fluids to a downhole location ([0033]).
Claim 19. Nguyen ‘0826 in view of Reddy teach The system of claim 18.  Nguyen ‘0826 further discloses wherein the degradable thermoplastic particulates are disposed in the proppant-laden fracturing fluid or in a spacer fluid ([0030]).  
Claim 20. Nguyen ‘0826 in view of Reddy teach The system of claim 18.  Nguyen ‘0826 further discloses wherein the degradable thermoplastic particulates comprise at least one oil-soluble thermoplastic polymer selected from the group consisting of polystyrene, styrene methacrylate copolymer, methyl methacrylate copolymer,    polypropylene, polymethyl methacrylate, polyphenylene oxide, polyethylene, ethylene copolymer, propylene copolymer, polypropylene carbonate, ethylene interpolymer, propylene interpolymer, styrene interpolymer, and combinations thereof ([0033] – [0036]).  Nguyen ‘0826 does not disclose wherein the degradable thermoplastic particulates have an average diameter from about 0.001 mm to about 10 mm.  However, Nguyen ‘0826 does disclose that the degradable spacer particulates may have any shape or form that is suitable for use in the methods ([0031]) and that particulates may be of any size and shape combination known in the art as suitable for use in a fracturing operation ([0022]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the size of the degradable spacer particulates in Nguyen ‘0826 to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,364,660.  Although the claims at issue are not identical, they are not patentably distinct from each other, because both inventions are directed toward methods of introducing a proppant-free fluid into a wellbore penetrating a subterranean formation to create or enhance one or more fractures; providing binding agent coated proppant comprising proppant coated with a binding agent; and introducing, intermittently / in alternating order, a proppant laden-fluid and a spacer fluid into one or more of the fractures, wherein the spacer fluid comprises degradable particulates.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674